PER CURIAM.
This is an appeal from the dismissal of the action below for failure to prosecute pursuant to Rule 1.420(e), Florida Rules of Civil Procedure. We affirm.
There was a complaint and counterclaim below. It is clear from the record that neither party took any affirmative action within one year prior to the motion to dismiss that was directed toward disposition of either the complaint or counterclaim. None of the issues raised by appellant serve to excuse that lack of affirmative *1171action. The trial court was correct in dismissing the action below.
Affirmed.
CAMPBELL, A.C.J., and SCHOONOVER and THREADGILL, JJ., concur.